Exhibit 99.1 Attention:Financial Editors Stock Symbols: PGF - TSX PGH - NYSE NEWS RELEASE PENGROWTH ANNOUNCES 55 PERCENT INCREASE IN 2012 YEAR-END PROVED PLUS PROBABLE RESERVES AND REPLACEMENT OF (Calgary, February 28,2013) /Marketwire/ - Pengrowth Energy Corporation is pleased to announce strong 2012 year-end reserve additions. Highlights: · Proved plus probable (2P) reserves increased by 55 percent to 512.0 million barrels of oil equivalent (MMboe) at December 31, 2012 from 330.5 MMboe at year-end 2011. · Pengrowth replaced 672 percent of 2012 production, adding 213.2 MMboe of 2P reserves in 2012 at an all-in annual Finding, Development and Acquisition (FD&A) cost of $18.16 per boe including change in Future Development capital (FDC) for 2P reserves. The 2012 FD&A costs, excluding changes to FDC were $9.92 per boe for 2P reserves. · All-in Finding and Development (F&D) costs were $16.85 per boe for 2P reserves including changes in FDC. · Pengrowth’s three year average all-in FD&Aand F&D costs for 2P reserves were $18.45 per boe and $17.36 per boe, respectively, including FDC ($11.38 per boe and $8.19 per boe, respectively,excluding FDC). · 2012 crude oil and natural gas liquids (NGL) reserves increased by 29 percent and 79 percent on a proved (1P) and 2P basis, respectively.This significant increase in liquids reserves is a direct result of reserves acquired through the acquisition of NAL Energy Corporation (NAL) as well as focusing capital on oil and liquids-rich projects, particularly the Lindbergh thermal project. · At Lindbergh, reserves were increased significantly with 89 MMbbl of reserve additions due to delineation drilling and positive pilot results. At year-end 2012, 2P reserves stood at 95 MMbblwhile 1P reserves were 13 MMbbl. The best estimate incremental contingent resources were 218 MMbbl. · 2P reserve life index (RLI) increased to 14.7 years at year-end 2012, a 23 percent increase from the year-end 2011 figure of 12.0 years. Reserves Pengrowth’s 2P reserves at year-end 2012 were 512.0 MMboe based on an independent engineering evaluation conducted by GLJ Petroleum Consultants Ltd. (GLJ) effective December 31, 2012 and prepared in accordance with National Instrument 51-101 (NI 51-101) and the Canadian Oil and Gas Evaluation Handbook (COGEH). This represents a 55 percent increase in 2P reserves since December 31, 2011 resulting from a combination of acquisitions, drilling activity and increased reserve bookings at Lindbergh. Pengrowth replaced 672percent of 2012 annual production through the addition of a total of 213.2MMboe of 2P reserves offset by 31.7MMboe of production, including 0.3 MMboe from the Lindbergh pilot. Pengrowth’s total proved reserves of 300.1 MMboe account for 59percent of total 2P reserves. Proved producing reserves of 237.7MMboe represent approximately 79percent of the total proved reserves. Using a 6:1 boe conversion rate for natural gas, approximately 30percent of 2P reserves are light/medium crude oil, 25percent are heavy oil and bitumen, 8percent are NGL and 37percent are natural gas. Using a 10 percent present value discount factor and GLJ’s January 1, 2013 pricing forecast, proved producing reserves and total proved reserves account for 61 and 70 percent respectively, of the 2P reserves before tax present value of $6.1 billion. Company Interest Reserves Summary - December 31, 2012 (GLJ January 1, 2013 forecast prices and costs) Light & Medium Heavy Oil Bitumen Natural Gas Natural Total Oil Percent of 2P Oil Crude Oil (Mbbl) (Mbbl) (Mbbl) Liquids (Mbbl) Gas (Bcf) Equivalent (Mboe) Equivalent (%) Proved Producing 46 % Proved Developed Non-Producing 78 0 1 % Proved Undeveloped 11 % Total Proved 59 % Total Probable 41 % Total Proved Plus Probable (2P) % 2012 Operational and Property Review Capital expenditures in 2012 were $467 million, before property acquisitions and dispositions.Pengrowth participated in drilling 183 gross (93.3 net) wells in 2012. The 2012 capital program yielded 103.8 MMboe of 2P reserve additions, including revisions, representing a 327 percent replacement of 2012 production. As a result of the successful pilot results and ongoing development activities, the Lindbergh thermal project contributed the largest increase where 88.8 MMboe of 2P reserves were added bringing the total 2P Lindbergh reserves to 94.8 MMboe. In addition to the NAL acquisition, Pengrowth spent $87 million on property acquisitions, net of disposition proceeds. In aggregate, this added 110.8 MMboe of 2P reserves offset by the divesture of certain non-core properties with attributed 2P reserves of 1.4 MMboe. Additional 2012 development activities and 2013 planned activities for each core area are outlined below: Swan Hills Area The Swan Hills trend is a significant conventional oil resource providing long term, low decline production and cash flow for the Company. This extensive carbonate oil reservoir provides Pengrowth with significant opportunities to put its expertise in horizontal drilling and multi-stage acid fracturing of carbonate reservoirs to work on its operated interests in Judy Creek, Carson Creek, House Mountain, Deer Mountain and Virginia Hills. 2 In 2012, Pengrowth spent $170.7 million on light oil and liquids-rich gas plays in the Swan Hills area, participating in the drilling of 36 gross (25.2 net) wells. In addition to ongoing miscible flood development and waterflood optimization, 2012 activity was primarily focused on the development of the tighter platform and R5 shoal zones at Judy Creek, Deer Mountain, Virginia Hills and Carson Creek. Further partner-operated development targeted the House Mountain, Freeman and Sawn Lake areas. In 2013, Pengrowth plans to invest $132 million on light oil and liquids-rich gas plays in the Swan Hills trend. The 2013 program includes approximately 15 net operated and non-operated drills, as well as significant optimization activities in Judy Creek, Virginia Hills, Sawn Lake, Deer Mountain and House Mountain. At Judy Creek, Pengrowth will continue to exploit numerous development opportunities in the Beaverhill Lake A and B pools with new drills, re-entries, recompletions and workovers. The remainder of Pengrowth’s activity will focus on expanding its footprint within the Swan Hills trend by developing opportunities identified at Deer and House mountains, Virginia Hills and Sawn Lake. Pengrowth also holds a 100% working interest in 47 sections of land on an undeveloped platform margin play in the Devil area with significant upside potential, which the Company intends to exploit in 2013. Olds/Garrington The Olds/Garrington area is located in south-central Alberta and is comprised of stacked reservoirs offering multi-zone potential targeting light oil and liquids-rich natural gas development. Opportunities in the area are centered on the exploitation of the Lochend and Garrington Cardium oil and Harmattan Elkton and Mannville liquids-rich natural gas plays. These plays provide Pengrowth with a complementary set of opportunities that will support continued capital development in this area for several years. In 2012, Pengrowth spent $95 million in the Olds/Garrington area on activities targeting the Elkton, Mannville and Cardium plays, drilling 35 gross (17.8 net) wells during the year. Capital expenditures in this area in 2013 are expected to be approximately $200 million, primarily targeting Cardium light oil ($163 million/40 net wells) in the Lochend and Garrington areas. At Lochend, Pengrowth recently acquired additional high working interest Cardium lands which are included in its 2013 development plans. These are prolific, light oil wells with approximate netbacks of $64/bbl and recycle ratios in excess of 3.0 times. Additional capital has been allocated to the Elkton and Mannville liquids-rich natural gas plays, which are characterized by their high liquids content (approximately 50 to 90 bbls/ MMcf) providing strong economic returns and cash flows. Pengrowth currently has six rigs drilling in the Olds/Garrington area and anticipates drilling over 50 net wells in 2013. Lindbergh The Lindbergh thermal project is a key component of Pengrowth’s growth strategy, with the potential to grow oil production by up to 50,000 barrels per day (bbl/d) of bitumen. The Lindbergh property, encompassing 42.5 sections of land in the Cold Lake area of Alberta, is 100 percent owned and operated by Pengrowth. This 11o API oil has favorable viscosity characteristics and is in a clean, continuous, high permeability reservoir. Lindbergh is expected to provide Pengrowth with the potential to develop a significant commercial project of low cost, low decline, stable oil production, with a 25 year reserve life. 3 Pengrowth began steam injection into the Lindbergh pilot project in February 2012. Pilot production rates and instantaneous steam oil ratio (ISOR) outperformed expectations during the year. The pilot, which consists of two well pairs, has been in operation for over 10 months and is currently producing in excess of 1,600 bbl/d of bitumen, with a consistent ISOR of 1.7. To date, the Pilot has produced more than 425,000 bbls of bitumen. The excellent pilot results and associated reserve potential have provided Pengrowth with the confidence needed to accelerate and expand the first phase of commercial development. As of year-end 2012, GLJ estimated 95 MMbbl of 2P reserves and 218 MMbbl of additional best estimate contingent resources for Lindbergh. On January 10, 2013, Pengrowth’s Board of Directors approved the first phase of Lindbergh commercial development, which is expected to reach 12,500 bbl/d of bitumen by early 2015. Two additional expansion phases are expected to increase total Lindbergh production to 50,000 bbl/d of bitumen by 2018. Pengrowth plans to spend $300 million at Lindbergh in 2013, inclusive of $55 million announced in December 2012. This capital will be spent on long lead items, starting construction of the central processing facility in the second quarter and the drilling of 8 of 23 well pairs which is expected to commence in the fourth quarter. Regulatory, environmental, landowner and First Nations discussions surrounding Lindbergh are on track. Pengrowth anticipates regulatory and environmental approvals for Phase 1 to be granted in Q2 2013. Reserves Reconciliation Total 2P reserve additions in 2012 were 213.2 MMboe, replacing production by 672 percent and growing reserves at year-end by 55 percent compared to 2011. Reserve additions of 103.8 MMboe, including revisions, resulted from drilling and improved recovery projects. The most significant of these additions were reserves attributed to the Lindbergh thermal project, where 2P reserves increased by 88.8 MMboe in 2012 over year-end 2011 numbers. Acquisitions contributed to an additional 110.8 MMboe of 2P reserves being added in 2012, offset by minor dispositions of 1.4 MMboe. 4 Company Interest Reserves Reconciliation 2012 (GLJ January 1, 2013 forecast prices and costs) Light & Natural Gas Natural Total Oil Medium Crude Heavy Oil Bitumen Liquids Gas Equivalent Oil (Mbbl) (Mbbl) (Mbbl) (Mbbl) (Bcf) (Mboe) Total Proved December 31, 2011 Technical Revisions 1 Drilling Improved Recovery 0 Acquisitions 0 Dispositions ) ) 0 ) ) ) Economic Factors ) ) 0 ) ) ) Production ) December 31, 2012 Total Proved Plus Probable December 31, 2011 Technical Revisions 1 ) Drilling Improved Recovery 0 34 Acquisitions 0 Dispositions ) ) 0 ) ) ) Economic Factors ) ) 0 ) ) ) Production (1) December 31, 2012 For reserves reporting purposes, 2012 annual production includes production from the Lindbergh pilot, which is not included in the production figures in our financial disclosure. Before Income Tax Net Present Value Summary as at December 31, 2012 (GLJ January 1, 2013 forecasted prices and costs) Discounted at Percent of 2P ($ 000, except percentages) Undiscounted 5
